Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
This action is in response to application filed on 02/17/2021, the PCT priority date 12/22/2015 is considered.
Claims 1, 4, 9, 11-12, 14, 17, 22 and 24-29 are rejected, claims 1 and 14 ae independent claim.

Response to Arguments
Applicant's arguments filed on 02/17/2021 have been fully considered but they are not persuasive.
With respect to applicant’s argument: There is no teaching in Toy, that a second communication device linked to a first (different) communication device in the EVPAN server under a first user's identifier may be used by an unauthenticated second user (different from the first user) to connect to and contact a determined active one of another device marked as active and also marked as associated with the first user (the first communication device in this example), in the particular manner now more clearly set forth in the amended independent.
Examiner respectfully disagree with applicant’s argument for the following reasons: Applicant own disclosure (see Applicant publication (US 2018/0288004) ¶43, “suppose that an unauthenticated, second user picks up communication device 101 at a time that first user 120 is carrying a different communication device 102-105, such as communication device 104, of the multiple communication devices 101-105 of user 120. The unauthenticated second user may be able to reach user 120 on communication device 104 without needing to provide authentication information to EVPAN server 134 subsequent to picking up communication device 101. However, the unauthenticated user may be restricted to using communication device 101 only to communicate with the other communication devices 102-105 of user 120, thereby restricting the unauthenticated user's access to communication system 100”) 
With respect to applicant’s argument: “the Examiner fails to cite to which two separate devices, both belonging to the first user (e.g., "of the first user"), the Examiner relies upon to reject the claim. Further, the Examiner has failed to cite where Toy discloses a user account maintained at a network-based server that tracks a state of each of those plurality of communication devices belonging to the first user, and has failed to cite to where, specifically, an active state is identified for at least one of those separate devices.”
Examiner respectfully disagrees with applicant’s argument for the following reasons: Toy discloses the recited claim limitation (see Toy Figs. 2-5 and ¶¶38, 41, 74 device ID 204 can be a phone number associated with mobile device 108, or a user name or email address of a user that is linked to that phone number or other description [i.e. activity state identified for at least one of those devices (depending on the intended use of the device)] of mobile device 108 [i.e. just one example of the mobile device, ¶34, recites “mobile devices 108”] maintained by central server 126; and ¶¶55-57, registration component 502 that can be configured to bind public key 208 to device ID 204, e.g., during a registration process that associates and stores public key 208 and device ID 204 to data store 402. Appreciably, registration component 502 can be operatively or communicatively coupled to connection component 404 

With respect to applicant’s argument: “Claim 1 defines the 'active state' as one indicative of a device "being actively used by the first user." The Examiner's citation to Toy's description of an incoming call, however, is not equivalent to an indication that the device is actively in use (e.g., that the user is reachable at this device).”
Examiner respectfully disagrees with applicant’s argument for the following reasons: Toy discloses the recited claim limitation, (see Toy ¶¶49, 73, at reference numeral 904, telephony events (e.g., incoming events) can be dynamically forwarded to the remote UI while the secure connection session is active [i.e. one indication of ‘active state being actively used by the first user’],), disclosing the recited claim limitation.
With respect to applicant’s argument: “Toy's disclosure of a second credential for a same user to access a same device, is not equivalent to an un-authenticated user of a separate device (the first device in claim 1) of the first user transmitting, and the server receiving, a request to connect to an active one of the plurality of communication devices of the first user, as recited in the pending claims.’
Examiner respectfully disagrees with applicant’s argument for the following reasons: Toy discloses the recited claim limitation, (see Toy Fig. 4 and ¶29, secure connection session 106 will relate to a bi-directional channel or data path dedicated to communication between mobile device 108 and remote device 120 [i.e. connecting a first communication device to a second communication device]; ¶58, Connection component 404 can further retrieve public key 208 associated with mobile device 108 [i.e. first device] from data store 402 [i.e. in the server], and transmit credential type interface/application 212 and public key 208 to remote device 120 [i.e. second device];); disclosing the recited claim limitations

With respect to applicant’s argument: “The Examiner, however, fails to cite to and specifically identify which elements in Toy disclose a server, referencing the user account and active state status of 
Examiner respectfully disagrees with applicant’s argument for the following reasons: Toy discloses the recited claim limitation, (see Toy ¶¶49, 73, at reference numeral 904, telephony events (e.g., incoming events) can be dynamically forwarded to the remote UI while the secure connection session is active [i.e. one indication of ‘active state being actively used by the first user’],))

With respect to applicant’s argument: “The Examiner, however, fails to cite to and specifically identify which elements in Toy disclose the server connecting the first communication device of the first user with the second (separate) communication device of the first user without authentication a user (different from the first user) of the first communication device. Applicants respectfully submit that Toy's disclosure of establishing a secure connection at a single communication device is simply not equivalent.”

Examiner respectfully disagrees with applicant’s argument for the following reasons: Toy discloses the recited claim limitation, (see Toy ¶62, once decrypted, assuming credential 302 matches native credential 612, secure connection session 106 can be established; ¶¶58, Connection component 404 can further retrieve public key 208 associated with mobile device 108 [i.e. first device] from data store 402 [i.e. in the server], and transmit credential type interface/application 212 and public key 208 to remote device 120 [i.e. second device]; ¶¶60-62, secure connection with identical credential, ; [i.e. connecting the first communication device without authentication the second/first the second user in a second device]); disclosing the recited claim limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4, 9, 11-12, 14, 17, 22 and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Toy et al. US Pub. No.: 2011/0319056 A1 (herein after Toy) (cited in the IDS filed on 02/21/2018 with the current application) in view of Haveson et al. US Pub. No.: 2008/0066181 A1 (hereinafter Haveson).

Toy  teaches:
As to claim 1, a method, for bridging a Personal Area Network (PAN) with a wide area network (WAN), the method comprising: 
maintaining a user account at a network-based server, wherein the user account comprises an identifier of a user, identifiers for each of a plurality of different communication devices of the first user including at least a first and second communication device, and a state of each communication device of the plurality of communication devices including at least an active state status indicative of a device being actively used by the first user (see Toy Figs. 2-5 and ¶¶38, 41, 74 device ID 204 can be a phone number associated with mobile device 108, or a user name or email address of a user that is linked to that phone number or other description of mobile device 108 maintained by central server 126; and ¶¶55-57, registration component 502 that can be configured to bind public key 208 to device ID 204, e.g., during a registration process that associates and stores public key 208 and device ID 204 to data store 402. Appreciably, registration component 502 can be operatively or communicatively coupled to connection component 404 or, as drawn in FIG. 5, embedded or included in connection component 502); 
receiving by the server, an indication from the second communication device of the plurality of communication devices that it is in the active state status (see Toy ¶¶49, 73, at reference 
subsequently receiving by the server from the first communication device, a request to connect to an active one of the plurality of communication device of the first user without authenticating a user of the first communication device different from the first user (see Toy ¶¶60-62, secure connection with identical credential, ; [i.e. connecting the first communication device without authentication the second/first the second user in a second device]); the same user can log into mobile device 108 under a personal context/role by inputting a second native credential 612, thereby gaining access to distinct sets of data 114, services 112, and so on with a distinct experience and different levels of security or policies, etc.);
identifying, by the server and by reference to the user account and active state status of each of the plurality of communication device of the first user, that the second communication device is in the active state (see Toy ¶¶49, 73, at reference numeral 904, telephony events (e.g., incoming events) can be dynamically forwarded to the remote UI while the secure connection session is active); and 
connecting, by the server and based on the determined active state of the second communication device, the first communication device to the second communication device via the server without authenticating a user of the first communication device (see Toy ¶62,  once decrypted, assuming credential 302 matches native credential 612, secure connection session 106 can be established)
Toy does not explicitly disclose but the related art Haveson teaches:
for bridging a Personal Area Network (PAN) with a wide area network (WAN) (see Haveson Fig. 1 and ¶¶4, 22),
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the remote access to a mobile device disclosed by Toy to include the DRM aspects of peer-to-peer digital content distribution, as thought by Haveson. A person of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success because, personal area network and wide area network is well known in the art, providing Internet access as taught by Haveson (see ¶22).

As to claims 2-3, (canceled). 
As to claim 4, the combination of Toy and Haveson teaches, wherein connecting comprises bridging traffic between the first communication device and the second communication device (see Toy Fig. 4, bridging/connecting traffic/communication between devices). 
As to claims 5-8, (canceled). 
As to claim 9, the combination of Toy and Haveson teaches, wherein the determined states comprise one or more of a connected state, a disconnected state, and an active state (see Toy ¶29, secure connection session 106 will normally be configured to persist (or rebuild if closed due to network faults or the like) until affirmatively instructed to terminate or upon expiration of a long-term (e.g., multi-hour or multi-day) timeout counter [i.e. connected/disconnected/active state is inherent]) . 

As to claim 10, (canceled). 

As to claim 11. the combination of Toy and Haveson teaches, wherein determining that the second communication device is in an active state comprises determining that the user is reachable via the second communication device (see Toy ¶29, secure connection session 106 will normally be configured to persist (or rebuild if closed due to network faults or the like) until affirmatively instructed to terminate or upon expiration of a long-term (e.g., multi-hour or multi-day) timeout counter). 

As to claim 12, the combination of Toy and Haveson teaches, wherein determining that the user is reachable via the second communication device comprises determining one or more of: the user currently is using the second communication device; the user is sufficiently proximate to the second communication device that the user can receive notifications via the second communication device; or the second communication device is proximate to a communication device of the plurality of communication devices that is in an active state (see Fig. 4 and ¶38, device ID 204 can be a phone number associated with mobile device 108, or a user name or email address of a user that is linked to that phone number or other description of mobile device 108 maintained by central server 126).
	As to claim 13, (canceled).
As to claim 26, the combination of Toy and Haveson teaches, the method of claim 1, further comprising prior to receiving, from the first communication device, the request to connect to an active one of the plurality of communication devices of the first user, receiving a login request and authenticating the first user at the first communication device, and subsequently providing access to the first user via the first communication device to a communication system (see Toy Figs. 2-3 and ¶¶28, 39, Request 104 can relate to, e.g., an instruction to establish secure connection session 106 with mobile device 108. In one or more aspect, request 104 can include a credential that is identical to a native credential utilized by mobile device 108 to authenticate access to all or a portion of services 112 or data 114).

As to claim 27, the combination of Toy and Haveson teaches, the method of claim 1, wherein the user is not provided access to the communication system (see Toy ¶39, define a credential type required to authenticate access to mobile device 108).

As to independent claim 14, this claim directed to an apparatus executing the method of claim 1; therefore it is rejected along similar rationale.
As to dependent claims 17, 22, 24-25, and 28-29, these claims contain substantially similar subject matter as claim 1, 4, 9, 11-12 and 26-27; therefore they are rejected along the same rationale.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGA WOLDEMARIAM whose telephone number is (571)270-7478.  The examiner can normally be reached on Monday to Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 5712726798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEGA WOLDEMARIAM/Examiner, Art Unit 2433                          

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433